FILED
                                                                            Apr 26 2016, 9:13 am

                                                                                  CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Joe Duepner                                                Gregory F. Zoeller
      Noblesville, Indiana                                       Attorney General of Indiana

      Chris Evans                                                Aaron T. Craft
      Noblesville, Indiana                                       Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Richard Scott Lambert,                                     April 26, 2016
      Appellant-Petitioner,                                      Court of Appeals Case No.
                                                                 89A01-1508-MI-1253
              v.                                                 Appeal from the Wayne Superior
                                                                 Court
      Michael Shipman and Kent                                   The Honorable Darrin M.
      Abernathy,                                                 Dolehanty, Judge
      Appellees.                                                 Trial Court Cause No.
                                                                 89D03-1507-MI-65



      Altice, Judge.


                                                 Case Summary


[1]   Richard Lambert appeals the denial of his verified petition seeking rescission of

      a lifetime suspension of his driving privileges. Lambert presents two issues for

      our review, which we restate as:


      Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016                      Page 1 of 12
               1. Does a trial court have authority to deny a petition for
               rescission of a lifetime suspension of driving privileges brought
               under Ind. Code § 9-30-10-14.1?


               2. Did the trial court err in denying Lambert’s petition?


[2]   We affirm.


                                         Facts & Procedural History


[3]   Lambert was born on June 29, 1968. His driving privileges were initially

      suspended around 1987 or 1988 as a result of “a couple speeding tickets” and

      other minor traffic violations. Transcript at 4. Despite the suspension of his

      driving privileges, Lambert continued to drive and was caught driving on a

      suspended license on several occasions. He was ultimately determined to be a

      habitual traffic violator (HTV).1 Since the initial suspension of his driving

      privileges, Lambert has been issued three additional lifetime suspensions as a

      result of having driven on a suspended license after having been determined to




      1
        Broadly speaking, a driver who accumulates multiple judgments for traffic offenses within a ten-year period
      may be deemed an HTV depending on the type and number of judgments. See I.C. § 9-30-10-4. Once the
      driver is determined to be an HTV, his or her driving privileges are suspended for anywhere from five years to
      life, depending on the nature and quantity of the HTV-qualifying offenses. See I.C. § 9-30-10-5. A person
      who knowingly continues to drive while his or her license is suspended under the HTV statute commits a
      Level 6 (formerly a Class D) felony. I.C. § 9-30-10-16(a).

      Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016                        Page 2 of 12
      be an HTV.2 The most recent lifetime suspension occurred in July 2011 in

      Johnson County.3


[4]   On July 6, 2015, Lambert filed a verified petition for rescission of the lifetime

      suspension of his driving privileges. The trial court held a hearing on August 3,

      2015. Lambert testified that he owns a construction company in Wayne

      County and that all of his convictions and lifetime suspensions stemmed from

      him driving to or from work. He also informed the court that he has two

      children, ages fifteen and eleven, and that he and his wife take care of his

      disabled mother-in-law. According to Lambert, he has never been in trouble for

      anything except the speeding violations and driving on a suspended license as

      an HTV. Lambert asserts that none of his traffic convictions resulted in injury

      or death to an individual or involved operating a vehicle while intoxicated.


[5]   After the presentation of evidence, the trial court expressed its concerns as

      follows:

               It bugs me. Now I think it would bug any judge that you’ve got
               three (3) lifetime suspensions, you know? The good part for you
               is the way that you ended up – the snowball started for you with
               piddly stuff, nothing horrible. You know, if there are drunk
               driving cases and convictions out there, that’s a pretty easy no
               under those circumstances. I don’t consider this an easy no. I
               don’t consider it an easy yes, either. But I want to think about it.


      2
       Prior to July 1, 2015, a person convicted of a felony pursuant to I.C. § 9-30-10-16(a) had his or her
      privileges suspended for life. See I.C. § 9-30-10-16(c) (amended by P.L. 188-2015, effective July 1, 2015).
      3
       Lambert did not introduce his driving record into evidence so all such evidence is taken from his petition
      and his testimony during the hearing on his petition.

      Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016                          Page 3 of 12
        It does bug me that you’ve been suspended for life three (3)
        times, because that means you’ve had different judges tell you,
        “Now [Lambert], no more driving.” And it’s part of your
        sentence that you don’t drive, and you did anyway. That bugs
        me, but I think it’d bug any judge. But those are the things that I
        want to think about.


Transcript at 14-15. The court then took the matter under advisement. Later

that same day, the court issued an order denying Lambert’s petition.

Specifically, the court concluded:

        [Lambert]’s driving privileges have been suspended for life, on
        three separate occasions. The most recent lifetime suspension
        was ordered by the Johnson Superior Court #3, on or about July
        6, 2011. Given the fact that [Lambert] has only served four years
        of suspension, for his third lifetime suspension, the Court
        concludes simply that not enough time has passed since the entry
        of that third suspension, and that it is not in the best interest of
        society for [Lambert]’s driving privileges to be reinstated at this
        time. The Court further concludes that there has not been a
        substantial change in [Lambert]’s circumstances such as to make
        unreasonable the lifetime forfeiture of his driving privileges.


Appellant’s Appendix at 3. Lambert now appeals.


                                      Discussion & Decision


Effective July 1, 2015, the legislature added I.C. § 9-30-10-14.1 to provide an

avenue for a person whose driving privileges have been suspended for life to

seek rescission of the suspension and reinstatement of driving privileges. The

statute authorizes certain individuals to bring a petition after ten years of the

lifetime suspension have elapsed (see I.C. § 9-30-10-14.1(b)), but other
Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016   Page 4 of 12
individuals who meet certain additional requirements may bring a petition after

three years of the lifetime suspension have elapsed. See I.C. § 9-30-10-14.1(f).

Five days after this statute went into effect, Lambert filed his petition pursuant

to subsection (f). Specifically, the statute provides, in pertinent part, as follows:


        (c) A petition for rescission and reinstatement under this section
        must meet the following conditions:


                 (1) Be verified by the petitioner.


                 (2) State the petitioner’s age, date of birth, and place of
                 residence.


                 (3) Describe the circumstances leading up to the lifetime
                 suspension of the petitioner’s driving privileges.


                 (4) Aver a substantial change in the petitioner’s
                 circumstances of the following:


                          (A) That indicates the petitioner would no longer
                          pose a risk to the safety of others if the petitioner’s
                          driving privileges are reinstated.


                          (B) That makes the lifetime suspension of the
                          petitioner’s driving privileges unreasonable.


                          (C) That indicates it is in the best interests of society
                          for the petitioner’s driving privileges to be
                          reinstated.


                 (5) Aver that the requisite amount of time has elapsed
                 since the date on which the order for the lifetime
Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016           Page 5 of 12
                  suspension of the person’s driving privileges was issued as
                  required under subsections (b)[4] and (f).


                  (6) Aver that the petitioner has never been convicted of a
                  violation described in section 4(a) of this chapter.


                  (7) Be filed in a circuit or superior court having jurisdiction
                  in the county where the petitioner resides. If the petitioner
                  resides in a state other than Indiana, the petition must be
                  filed in the county in which the most recent Indiana
                  moving violation conviction occurred.


                  (8) If the petition is being filed under subsection (f), aver
                  the existence of the conditions listed in subsection (f)(1)
                  through (f)(3).


                                                    ***


         (f) A person whose driving privileges have been suspended for life
         may petition a court in a civil action for a rescission of the
         suspension order and reinstatement of driving privileges if all of
         the following conditions exist:


                  (1) Three (3) years have elapsed since the date on which
                  the order for lifetime suspension of the petitioner’s driving
                  privileges was issued.


                  (2) The petitioner’s lifetime suspension was the result of a
                  conviction for operating a motor vehicle while the person’s



4
  Subsection (b) authorizes an individual to bring a petition after ten years of the lifetime suspension has
elapsed so long as the individual has not been convicted of any violation that resulted in death or any
conviction for leaving the scene of an accident resulting in death or injury.

Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016                            Page 6 of 12
                       driving privileges were suspended because the person is a
                       habitual violator.


                       (3) The petitioner has never been convicted of a violation
                       described in section 4(a) or 4(b) of this chapter other than a
                       judgment or conviction for operating a motor vehicle
                       while the person’s driver’s license or driving privileges
                       were revoked or suspended as a result of a conviction of an
                       offense under IC 9-1-4-52 (repealed July 1, 1992), IC 9-24-
                       18-5(b) (repealed July 1, 2000), IC 9-24-19-2, or IC 9-24-
                       19-3.


[6]   On appeal, Lambert argues that I.C. § 9-30-10-14.1 confers no judicial

      discretion, and thus, because he made a prima facie case as to the conditions

      listed in subsections (c) and (f), he was entitled to relief. Lambert also argues

      that the trial court misinterpreted the requirements of I.C. § 9-30-10-14.1 in

      concluding that “not enough time has passed since the entry of that third

      suspension.” Id. Finally, Lambert argues that the trial court erred in

      concluding that there was no substantial change in circumstances.


[7]   We first consider Lambert’s argument that the trial court was without authority

      to deny his petition. Lambert asserts that I.C. § 9-30-10-14.1 affords no

      discretion to the trial court in determining whether to rescind the lifetime

      suspension of his driving privileges. Thus, Lambert asserts that after he

      presented a prima facie case, the trial court was required to grant his petition.

      We disagree with Lambert’s interpretation of the statute.


[8]   Statutory interpretation is a question of law, which we review de novo.

      Richardson v. Town of Worthington, 44 N.E.3d 42, 45 (Ind. Ct. App. 2015). The
      Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016    Page 7 of 12
       primary goal in interpreting a statute is to give effect to the legislature’s intent.

       Crowel v. Marshall County Drainage Bd., 971 N.E.2d 638, 645 (Ind. 2012). The

       best indicator of legislative intent is the statutory language, and where the

       statute is clear and unambiguous, we apply it as drafted without resort to the

       nuanced principles of statutory construction. Id. at 646; see also Hutchinson v.

       City of Madison, 987 N.E.2d 539, 544 (Ind. Ct. App. 2013), trans. denied. We

       also examine the statute as a whole and presume that the legislature intended

       the language used to be applied logically so as to avoid an unjust or absurd

       result. Id.


[9]    As noted above, I.C. § 9-30-10-14.1 was created to provide an avenue for relief

       for a person who has had his or her driving privileges suspended for life. The

       language of I.C. § 9-30-10-14.1(a) clearly provides that a person “may petition”

       a court in a civil action for a rescission of the suspension order. I.C. § 9-30-10-

       14.1(f). Subsection (c) and, as applicable herein, subsection (f), identify specific

       averments that must be contained in a petition. Some of the conditions for

       obtaining relief under I.C. § 9-30-10-14.1 are straightforward and easily

       established. For example, an averment that the petitioner has never been

       convicted of an offense under I.C. § 9-30-10-4(a) or that the requisite amount of

       time has passed since the date on which the order for the lifetime suspension

       was issued can easily be established by submitting into evidence the petitioner’s

       driving and/or criminal record or testimony regarding the same.


[10]   Other conditions for obtaining relief, however, are not so readily established.

       For example, the petitioner is required to aver that there has been a “substantial

       Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016    Page 8 of 12
       change” in circumstances such that (1) the petitioner no longer poses a risk to

       the safety of others if the privileges are reinstated; (3) the lifetime suspension is

       unreasonable; and (3) it is in the best interest of society for the petitioner’s

       driving privileges to be reinstated. I.C. § 9-30-10-14.1(c)(4)(A-C). Inherent in

       each of these conditions is that the trier of fact—the trial court—must exercise

       its discretion and draw inferences from the averments made and evidence

       presented to determine whether a substantial change has been shown and then

       whether such change weighs in favor of the petitioner. It is the trier of fact, not

       the petitioner, who is required to make a judgment call as to what is

       unreasonable, whether the petitioner poses a safety risk to others, or what is in

       the best interests of society. This decision necessarily involves a weighing of a

       variety of factors and a consideration of the specific circumstances. To simply

       allow a petitioner to make averments as to each of these conditions and require

       a trial court to accept them was clearly not the intent of the legislature. The

       most logical interpretation of the statute is that it is the petitioner’s burden to

       persuade the factfinder to draw inferences in his or her favor based on the

       specific averments and evidence presented.


[11]   We recognize that I.C. § 9-30-10-14.1 does not include language similar to I.C.

       § 9-30-16-35 that specifically affords a trial court discretion to stay a suspension

       and grant a specialized driving privilege. Noticeably absent from I.C. § 9-30-10-



       5
         “If a court orders a suspension of driving privileges under this chapter, or imposes a suspension of driving
       privileges under IC 9-30-6-9(c), the court may stay the suspension and grant a specialized driving privilege.”
       I.C. § 9-30-16-3(a) (emphasis supplied).

       Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016                          Page 9 of 12
       14.1, however, is any mandate that the trial court must grant a petition based

       on the averments contained therein. Rather, I.C. § 9-30-10-14.1 delineates a list

       of conditions that must be met, some of which a trial court must determine

       within its discretion, before rescission of a lifetime suspension may be had.


[12]   Given the language employed in the statute and the nature of the conditions

       that must be met before relief may be granted, we conclude that the legislature

       intended to afford the trial court discretion in determining whether to rescind a

       lifetime suspension of driving privileges. Thus, contrary to Lambert’s assertion,

       the right to petition the court with specific averments relating to the required

       conditions does not equate to an automatic right to relief.


[13]   Lambert also argues that the trial court erred in denying his petition. Lambert

       first argues that the trial court misapplied the law by concluding that “not

       enough time has passed since entry of that third suspension.” Appellant’s

       Appendix at 3. There is no dispute that Lambert’s petition was made pursuant

       to I.C. § 9-30-10-14.1(f), which permits the filing of a petition if, in relevant

       part, “[t]hree (3) years have elapsed since the date on which the order for

       lifetime suspension of the petitioner’s diving privileges was issued.” It is also

       undisputed that Lambert’s last lifetime suspension was issued four years prior to

       the filing of his petition. Nonetheless, our consideration of the record before us

       leads us to conclude that Lambert’s argument is misplaced because he

       misinterprets the trial court’s conclusion.




       Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016   Page 10 of 12
[14]   At the conclusion of the hearing, the trial court expressed its concern that

       Lambert refused to obey prior court orders that he not drive as evidenced by the

       fact that Lambert had been issued three separate lifetime suspensions. In light

       of this concern, we find that the trial court’s conclusion that “not enough time

       has passed” was an expression of the trial court’s determination that Lambert’s

       lifetime suspension had not been in effect for a sufficient amount of time given

       his history. In other words, the statement was not directed to the three-year

       statutory requirement for filing the petition. The statute does not preclude the

       trial court’s consideration of the time elapsed since the suspension order as part

       of its determination whether rescission is in society’s best interest, particularly

       where the petitioner has multiple lifetime suspensions. We therefore conclude

       that the trial court did not err in this regard.


[15]   Lambert also argues that the trial court erred in concluding that there had not

       been a substantial change in his circumstances. We begin by noting that

       although Lambert testified he owned a construction business, had two children,

       and helped care for his disabled mother-in-law, Lambert did not explain how

       these circumstances were any different than in the past. Lambert noted that his

       lifetime suspensions resulted from him driving to and from work (after he was

       determined to be an HTV) and Lambert’s children are simply older now.

       Lambert did not elaborate on how he helps with his mother-in-law. In short,

       Lambert failed to establish that there was any change in circumstances, let

       alone a substantial one.




       Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016   Page 11 of 12
[16]   Moreover, as noted above, the trial court, in concluding that not enough time

       had passed, indicated that it was persuaded more by the fact that Lambert had

       accumulated three lifetime suspensions and that after each suspension, he chose

       to ignore court orders that he not drive. The significance the trial court put on

       Lambert’s history was a matter within its discretion and supported its

       determination that rescission of Lambert’s lifetime suspension was not in the

       best interests of society and that his lifetime suspension was not unreasonable.

       Based on the foregoing, we conclude that the trial court did not err in denying

       Lambert’s petition for rescission of the lifetime suspension of his driving

       privileges.


[17]   We affirm.


[18]   Robb, J. and Barnes, J. concur.




       Court of Appeals of Indiana | Opinion 89A01-1508-MI-1253 | April 26, 2016   Page 12 of 12